Citation Nr: 1034259	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-09 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
knee disability (excepting a temporary total rating based on 
convalescence after knee surgery, for the period from September 
7, 2007, to October 31, 2007).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to September 
2004.    

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in September 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Veteran provided testimony at a June 2010 hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file.
     
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks a rating in excess of 10 percent for left knee 
disability.  At a June 2010 Board hearing, the Veteran described 
his left knee as locking approximately four times per week, 
indicating a possible worsening of his service-connected 
condition.  Additionally, the Board notes that the Veteran was 
most recently afforded a VA examination of the knee in April 
2007, prior to knee surgery conducted in September 2007; a 
detailed evaluation of the Veteran's left knee disability has not 
been conducted since the time of the surgery.  A new VA 
examination is therefore required to assess the current, post-
surgical level of disability.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); VAOPGCPREC 11-95.

Additionally, the RO/AMC must ensure that all records of 
treatment relevant to the Veteran's claim for service connection 
for left knee disability are obtained and associated with the 
claims file.  See 38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated his left knee disability during the 
period from March 2006 (one year prior to the 
date of claim for an increased rating) to the 
present.  

(a) The Veteran indicated at his June 2010 
Board hearing that he receives much of his 
treatment through TRICARE.  To the extent 
these records of treatment are relevant and 
have not been obtained and associated with 
the claims file they must be sought.

(b) After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC must obtain all 
relevant records that have not been 
previously obtained from each health care 
provider the Veteran identifies.  

(c) The Veteran must also be advised that 
with respect to private medical evidence he 
may alternatively obtain the records on his 
own and submit them to the RO/AMC.

2.  The RO/AMC, after waiting an appropriate 
time period for the Veteran to respond, and 
after receipt of all identified relevant 
records of treatment, shall schedule the 
Veteran for a VA examination by an examiner 
with appropriate expertise. 

The purpose of the examination is to determine 
the current severity of the Veteran's left knee 
disability, its effect on his occupational and 
social functioning, and its impact on his daily 
activities.

The following considerations will govern the 
examination:

(a) The claims folder, including all 
medical records, and a copy of this remand, 
will be reviewed by the examiner.  The 
examiner must acknowledge receipt and 
review of the claims folder, the medical 
records obtained, and a copy of this 
remand.

(b) If deemed appropriate by the examiner, 
the Veteran must be scheduled for further 
medical examinations.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be scheduled.

(c) The examiner must further report the 
complete range of motion for left knee with 
respect to both flexion and extension.  
In providing this objective information, 
the examiner must indicate whether there is 
likely to be any additional decrease in 
range of motion attributable to functional 
loss, due to any of the following: pain on 
use, including during flare-ups; weakened 
movement; excess fatigability; 
incoordination; and repetitive use.  All 
limitation of function must be identified.  
If there is no pain, no limitation of 
motion and/or no limitation of function, 
such facts must be noted in the report.

(d) The examiner must provide a diagnosis 
for each disease or injury of the knee 
noted on examination, including specific 
findings as to whether there is damage to 
the meniscus, tendonitis, ligamentous 
laxity or instability, chondromalacia, or 
arthritis.

(e) The examiner must describe all 
additional manifestations of the 
Veteran's left knee disability, 
including but not limited to the 
presence and extent or frequency of any 
locking, swelling, effusion, or 
instability.

(f) The examiner must provide specific 
findings as to the effect of the Veteran's 
left knee disability on his social and 
occupational functioning and his daily 
activities.

(g) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiner is to specifically 
address in his or her conclusion the issue 
contained in the purpose of the 
examination-to determine the current and 
post-surgical level of severity of the 
Veteran's left knee disability, its effect 
on his occupational and social functioning, 
and its impact on his daily activities.

3.  Readjudicate the issue on appeal.  If the 
benefit sought remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran until 
he is otherwise notified by the RO/AMC.  By this action, the 
Board intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


